Citation Nr: 0947126	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-31 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for arthritis of the 
bilateral hips, hands, feet, and elbows.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In his VA form 9, filed in September 2007, the Veteran 
requested a videoconference hearing before the Board of 
Veterans Appeals (Board).  By a letter dated September 10, 
2009, the regional office (RO) notified him of his hearing 
scheduled on October 7, 2009.  The Veteran responded, through 
his representative, in a statement received by the RO on 
September 30, 2009, that he would be unable to attend the 
scheduled hearing as he would be traveling on that date.  He 
asked that the hearing be rescheduled after January 2010, 
adding that he would be undergoing major surgery on October 
19, 2009.  Pursuant to 38 C.F.R. § 20.704(c), this was a 
timely request for a change in the hearing date, which 
provided good cause for rescheduling the hearing.

Unfortunately, the Veteran was rescheduled for a hearing on 
November 19, 2009, rather than after January 2010, as he had 
requested.  The Veteran did not appear for this hearing.  
Nonetheless, on the basis of the request filed in September 
2009, which notified the RO of major surgery that would occur 
in October 2009, the Board concludes that the Veteran's 
request to reschedule his hearing after January 2010 should 
be honored. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing to be held after January 2010, as 
he requested. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


